Citation Nr: 0313372	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  99-07 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for coronary artery disease 
and hypertension, claimed as secondary to a service-connected 
psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to March 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for coronary artery disease 
and hypertension, claimed as secondary to a service-connected 
nervous condition.  The veteran subsequently perfected an 
appeal regarding this issue.  During that stage of the 
appeal, the RO issued a Statement of the Case (SOC) in 
September 1998 and a Supplemental Statement of the Case 
(SSOC) in July 2002.

In February 2003, the veteran presented testimony at a Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims folder.

During the February 2003 hearing, the veteran raised a claim 
of entitlement to an increased evaluation for his service-
connected psychiatric disorder.  This matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The preponderance of the credible and probative evidence 
is against finding that the veteran's claimed coronary artery 
disease and hypertension are proximately due to his service-
connected psychiatric disorder

2.  The credible and probative evidence of record is in 
relative equipoise as to whether the veteran's service-
connected psychiatric disability has aggravated his coronary 
artery disease and hypertension.





CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, the Board 
concludes that entitlement to service connection for the 
additional degree of disability manifested by his coronary 
artery disease and hypertension is warranted, based upon 
aggravation by his service-connected psychiatric disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, and that the 
VA medical examination and clinical records, as well as the 
medical opinions obtained by the Board through additional 
development, are sufficient to resolve the matter. 





II.  Facts and Legal Analysis

The record reflects that, in an August 1956 rating decision, 
the RO granted entitlement to service connection for a 
chronic conversion reaction, and assigned a 10 percent 
evaluation.  In an August 1958 rating decision, the 
disability rating assigned for that disorder was decreased to 
a noncompensable evaluation.  In the March 1998 rating 
decision, the rating assigned for that disability was 
increased to 10 percent.

In August 1996, the veteran filed an informal claim of 
entitlement to service connection for heart disease and 
hypertension.  He reported that he had first been diagnosed 
with hypertension in 1970, and that he was first diagnosed 
with heart disease in 1991.  He asserted that his service-
connected psychiatric disorder had either caused or 
contributed to his development of hypertension and heart 
disease.  The veteran elaborated on this contention during a 
February 2003 personal hearing before the undersigned, at the 
RO.

In support of his claim, the veteran has submitted a 
September 1996 letter from his private cardiologist, Dr. 
F.L., in which the physician found that the veteran's 
nervousness and level of stress was a "continuous 
contributing factor to his hypertension."  The veteran has 
also submitted an August 2002 letter from another private 
cardiologist, Dr. M.I., in which the physician concluded that 
it is at least as likely as not that the veteran's nervous 
condition contributed to his continued hypertension.  In 
addition, the RO has also obtained numerous treatment records 
showing that the veteran has been receiving ongoing treatment 
for coronary artery disease since first complaining of chest 
pain in 1991.  Several of these records also reflect 
notations that the veteran was first diagnosed with 
hypertension in 1970.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Secondary service connection may also be warranted for all or 
part of non-service-connected disability when that condition 
is aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West 2002)); 38 C.F.R. § 3.102 
(2002).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board concludes that a 
preponderance of the competent and probative evidence is 
against finding that the veteran's claimed coronary artery 
disease and hypertension are proximately due to his service-
connected psychiatric disorder.  38 C.F.R. § 3.310.  The 
Board further finds that the preponderance of the evidence is 
not clearly in favor of a conclusion that the veteran's 
coronary artery disease and hypertension were aggravated by 
his service-connected psychiatric disorder.  However, the 
evidence does not clearly preponderate against that theory of 
the claim, either.  Therefore, we find that the case presents 
a reasonable doubt and, resolving reasonable doubt in favor 
of the veteran, we conclude that entitlement to service 
connection for coronary artery disease and hypertension is 
warranted, to the extent that these disabilities have been 
worsened by his service-connected psychiatric disorder.  See 
Allen, supra.

In reaching this conclusion, the Board has found the most 
probative evidence of record to be the opinion of the VA 
physician who examined the veteran in May 1997.  That 
physician concluded that, although the veteran's anxiety and 
stress may not be the primary cause of his hypertension and 
heart disease, they can be contributing factors.  The Board 
believes this finding to be consistent with, and supportive 
of, with the opinions of the veteran's private cardiologists, 
Drs. F.L. and M.I., who both determined that the veteran's 
psychiatric disorder was contributing to his continued 
hypertension.



As noted above, the Board has considered the issue of whether 
the veteran's service-connected psychiatric disability was 
the proximate cause of his claimed disabilities.  However, 
there is no competent medical evidence of record to support 
the veteran's contention in that regard.  In fact, there is 
specific evidence to the contrary in the form of the May 1997 
VA physician's finding that the veteran's anxiety and stress 
were contributing factors in the development of his claimed 
disabilities, but were probably not the primary cause.  Also, 
neither Dr. F.L. nor Dr. M.I. asserted that the veteran's 
service-connected disability was the proximate cause of his 
hypertension or heart disease.  Instead, these physicians 
agreed that his service-connected disability was likely 
contributing to the severity of his ongoing hypertension.  
For these reasons, the Board concludes that a preponderance 
of the competent and probative evidence is against finding 
that the veteran's claimed coronary artery disease and 
hypertension are proximately due to his service-connected 
psychiatric disorder and thus should be service connected in 
their entirety.  38 C.F.R. § 3.310.  

The Board is cognizant that the private physicians' letters 
submitted by the veteran are relatively brief, with very 
little discussion of the rationale underlying their 
conclusions as to the potential worsening of the veteran's 
hypertension and coronary artery disease by his service-
connected disability.  Also, the Board notes that there is no 
indication in any of these letters that the physicians have 
reviewed the veteran's documented medical history, including 
the records pertaining to the severity of his service-
connected psychiatric disorder.  Furthermore, there is also 
very little discussion in the May 1997 VA examiner's report 
as to the no rationale underlying his opinion.

However, the Board notes that an attempt has already been 
made by the RO to seek further clarification of the medical 
questions in this case.  In October 1997, the veteran 
underwent another VA examination in regard to his claimed 
heart disease and hypertension.  However, no opinion was 
offered regarding the etiology of the veteran's claimed 
disabilities.  In any event, despite the deficiencies present 
in the medical opinions discussed above, the Board believes 
that they are sufficient to place the evidence in relative 
equipoise as to whether or not the veteran's service-
connected psychiatric disorder has aggravated his non-
service-connected coronary artery disease and hypertension.

The Board has, of course, considered seeking further 
development in this case.  In particular, we have considered 
obtaining an additional medical opinion to further address 
the question of the etiology of the veteran's claimed 
disability.  However, given the ample development that has 
already taken place in this case, and in light of the length 
of time that this case has been on appeal, the Board believes 
that merely obtaining one more such opinion is unlikely to 
resolve this question with any greater degree of certainty 
than has already been accomplished.  Instead, we believe that 
such action would only needlessly delay adjudication of this 
veteran's claim.  The Court has held that such delays are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). ).

In summary, the Board resolves all doubt in favor of the 
veteran, and concludes that service connection is warranted 
for the additional degree of disability manifested by his 
coronary artery disease and hypertension, based upon 
aggravation by his service-connected psychiatric disability.  
As discussed above, when there is aggravation of a non-
service-connected condition which is proximately due to or 
the result of service-connected disorder, the claimant will 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, supra, 7 Vet. App. at 448.

In closing, the Board notes that a determination as to the 
extent that the veteran's psychiatric disorder has worsened 
his coronary artery disease and hypertension is a question 
that is more properly addressed in the assigned rating, which 
must be accomplished by the RO following the issuance of this 
decision.



ORDER

Entitlement to service connection for coronary artery disease 
and hypertension is granted, based upon additional disability 
due to aggravation by a service-connected disability.  




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

